United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-988
Issued: August 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2013 appellant, through her attorney, filed a timely appeal from a
February 21, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her traumatic injury claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether appellant sustained a back injury in the performance of duty on
November 3, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 9, 2011 appellant, then a 39-year-old nurse, filed a traumatic injury claim
alleging that on November 3, 2011 she experienced mid-back pain when she pushed an occupied
wheelchair and turned a corner.2
In a November 3, 2011 accident report, the employing establishment stated that appellant
complained of an injury after she pushed a patient in a wheelchair and felt a strain in her upper
back.
In an undated medical (Form 20/20), Dr. Anna Lerner Angeles, a Board-certified
internist, noted that appellant was a registered nurse. On November 3, 2011 she pushed an
occupied wheelchair and experienced pain in the mid-back. In a November 4, 2011 prescription
slip, Dr. Angeles requested that appellant not return to work due to back pain.
In a November 14, 2011 x-ray report, Dr. Mindy Pfeffer, a diagnostic radiologist, noted
that appellant complained of pain on the left side of her ribs for the past two weeks. She
observed no evidence of a fracture and no destructive lesions on the ribs.
In a November 16, 2011 prescription slip, Dr. Angeles requested that appellant be
excused from work duties until further notice. In a December 16, 2011 prescription slip, she
authorized appellant to return to work on December 19, 2011 with restrictions of no heavy lifting
or pushing over 20 pounds.
In a January 31, 2012 report, Dr. Thomas J. Dowling, a Board-certified orthopedic
surgeon, stated that appellant was a registered nurse. He related a history that on November 3,
2011 she felt a pull in her lower back when she pushed a patient in a wheelchair. Appellant was
diagnosed with a sprain and continued to work but experienced increased pain. She took a week
off and returned to light duty in mid-December. Dr. Dowling noted no history of prior back
problems. Upon examination of the cervical spine, he observed no muscle spasm, spinous
process or tenderness. Motion was painless and cervical range of motion was within normal
limits. Spurling’s sign was absent bilaterally. Examination of the thoracic spine revealed
paraspinal tenderness but no spinous process or percussive tenderness. Examination of the
lumbar spine demonstrated paraspinal tenderness bilaterally and no pain upon range of motion.
Motor strength testing revealed no gross weakness in the lower extremities. Straight leg raise
testing and Patrick’s tests were negative. Dr. Dowling diagnosed lumbar and thoracic
myofascial pain. He recommended a magnetic resonance imaging (MRI) scan examination.
A February 15, 2012 MRI scan of the thoracic spine, was obtained by Dr. Alvand
Hassankhani, a Board-certified diagnostic radiologist, who related appellant’s complaints of mid
and lower thoracic back pain from a twisting injury. Dr. Hassankhani found no evidence of
posterior thoracic disc herniation or canal or foraminal narrowing. He observed normal
alignment of the thoracic vertebral bodies.
In a March 2, 2012 prescription slip, Dr. Angeles requested that appellant be excused
from work due to back pain.
2

The record reveals that appellant filed a previous occupational disease claim (File No. xxxxxx873).

2

On March 12, 2012 appellant submitted claims for leave buyback commencing
January 19, 2012.
On March 16, 2012 OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested additional factual evidence to establish that she
experienced the November 3, 2011 incident. OWCP also requested a medical report, which
included dates of examination and treatment, history of injury, description of findings, a medical
diagnosis and an opinion, supported by medical rationale, explaining how the alleged
employment incident caused or aggravated her medical condition.
In a January 18, 2012 note, Dr. Angeles stated that appellant was examined in her office
that day. She recommended that appellant continue light duty.
In a March 2, 2012 report, Dr. Angeles conducted a follow-up examination and related
that appellant could not do more than walk due to muscle spasm and that she felt terrible after
work. She noted that an MRI scan revealed no herniated discs. Upon examination, Dr. Angeles
observed paraspinal muscle spasm on the left, tender to palpation. She diagnosed unspecified
back pain and muscle spasm and recommended appellant remain on light-duty status. On
March 15, 2012 Dr. Angeles related that appellant was overwhelmed by her facet syndrome and
noted her complaints of increased pain. Upon examination, she observed paraspinal muscle
spasm on the left, tender to palpation. No clubbing, cyanosis or edema of the extremities was
noted. Dr. Angeles diagnosed unspecified myalgia and myositis, muscle spasm, back pain and
facet syndrome. She requested that appellant be excused from work until March 16, 2012 due to
facet syndrome pain.
In a March 15, 2012 report, Dr. Dowling related appellant’s complaints of thoracic and
lumbar pain that increased with work over several days. She worked as a registered nurse and
had previously missed work due to an injury. Examination of the cervical spine revealed no
evidence of ecchymosis, spinous process or paraspinal tenderness. Pain was motionless and
range of motion was within normal limits. Upon examination of the thoracic spine, Dr. Dowling
observed paraspinal tenderness but no spinous process or percussive tenderness. Examination of
the lumbar spine showed paraspinal tenderness bilaterally but no evidence of ecchymosis, edema
or erythema. Motor strength testing and reflexes were within normal limits. Straight leg raise
testing and Patrick’s test were both negative. Dr. Dowling diagnosed thoracic and lumbar
myofascial and facet syndrome. He authorized appellant to return to light duty on March 15,
2012 with restrictions of no bending/twisting, lifting, or prolonged positioning.
In an April 4, 2012 report, Dr. Angeles stated that she had examined appellant after a
November 3, 2011 injury at work when she pushed an occupied wheelchair. She noted that in
January appellant began to develop back spasms which affected her sleep. Dr. Angeles referred
her to Dr. Dowling for evaluation and he diagnosed facet syndrome.
In a decision dated April 18, 2012, OWCP denied appellant’s claim finding insufficient
evidence to establish fact of injury. It determined that she did not provide sufficient evidence to
establish that the November 3, 2011 incident occurred as alleged or that she sustained any
diagnosed condition as a result of the alleged incident.

3

On January 11, 2013 appellant, through counsel, submitted a request for reconsideration.
Counsel described the November 3, 2011 employment incident and stated that she sustained
multiple work-related symptoms, including thoracolumbar pain with radiation to her bilateral
lower extremities as a result of the incident. He contended that OWCP should have accepted that
the November 3, 2011 incident occurred as the employing establishment did not controvert her
claim and there was no reason to challenge the claim. Counsel also contended that the medical
evidence was conclusive enough to establish a causal relationship between the employment
incident and appellant’s disabling condition.
In an April 13, 2012 report, Dr. Dowling related appellant’s complaints of constant
thoracic and lumbar pain with radiation into the bilateral lower extremities stemming from a
November 3, 2011 work-related injury. Upon examination of the thoracic spine, he observed
paraspinal spasm and tenderness, but no spinous process or percussive tenderness. Examination
of the lumbar spine revealed paraspinal spasm and tenderness bilaterally. Motion was painful
during axial extension, flexion and bilateral axial rotation. Straight leg raise testing, Femoral
stretch and Patrick’s tests were negative. Dr. Dowling diagnosed facet syndrome and stated that
appellant was not able to return to work. He recommended that she continue with chiropractic
treatment and pain medication.
In a May 22, 2012 report, Dr. Joseph T. Sanelli, Board-certified in physical medicine and
rehabilitation, related appellant’s complaints of constant thoracic and lumbar pain with radiation
into the right lower extremity. It increased with prolonged positions and activities and improved
with rest. Upon examination of the thoracic spine, Dr. Sanelli observed paraspinal spasm and
tenderness with no spinous process or percussive tenderness. Examination of the lumbar spine
revealed no evidence of ecchymosis, edema, erythema or deformity. Dr. Sanelli observed
paraspinal spasm and tenderness bilaterally. Straight leg raise testing, femoral stretch and
Patrick’s tests were negative. Dr. Sanelli observed that a February 15, 2012 MRI scan of the
thoracic spine was normal for age. He diagnosed facet syndrome, discogenic syndrome and
lumbar and thoracic myofascial. Appellant also submitted various physical therapy progress
notes dated from March 22 to April 28, 2012.
In a December 7, 2012 report, Dr. Sanelli stated that he initially examined appellant on
April 13, 2012 for complaints of thoracolumbar and bilateral lower extremity pain following a
November 3, 2011 work-related injury. Appellant continued to complain of right-sided thoracic
pain with spasms in the thoracic and lumbar regions. Dr. Sanelli reviewed her history, including
his clinical course of treatment and noted that a February 15, 2012 MRI scan of the thoracic
spine revealed no posterior thoracic disc herniation, canal or foraminal narrowing. Upon
examination of her thoracic spine, he observed paraspinal spasm and tenderness with no spinous
process or percussive tenderness. Examination of the lumbar spine demonstrated paraspinal
spasm and tenderness bilaterally. Motion was painful, but range of motion was within normal
limits. Motor strength testing revealed no gross weakness in the lower extremities and reflexes
were within normal limits. Dr. Sanelli diagnosed lumbar herniated nucleus pulposus L3-4 and
L4-5, lumbar stenosis and sciatica. He concluded that based on the history given by appellant
and her clinical examination, there was a causal relationship between the diagnosis and the injury
of record.
By decision dated February 21, 2013, OWCP modified the April 18, 2012 denial
decision. It found that the factual evidence was sufficient to establish that the November 3, 2011
4

incident occurred as alleged. OWCP denied the claim finding the medical evidence failed to
establish that appellant sustained a back condition causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which she claims compensation is causally related to
that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.12

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

5

ANALYSIS
Appellant alleged that on November 3, 2011 she sustained a back injury when she pushed
an occupied wheelchair and turned a corner at work. OWCP accepted that the November 3,
2011 incident occurred as alleged but found that the medical evidence was insufficient to
establish that she sustained a back condition causally related to the accepted incident. The Board
finds that appellant failed to meet her burden of proof to provide sufficient medical evidence to
establish that she sustained injury as a result of the November 3, 2011 employment incident.
Appellant was initially treated by Dr. Angeles. In medical reports and forms dated from
November 4, 2011 to April 4, 2012, Dr. Angeles described that appellant was a registered nurse
who experienced mid-back pain on November 3, 2011 when she pushed an occupied wheelchair
at work. She requested that appellant remain off work in November 2011 and authorized
appellant to return to limited duty on December 19, 2011. In March 2 and 15, 2012 reports,
Dr. Angeles stated that appellant could not do more than walk due to muscle spasm and that she
felt terrible when she comes home from work. Upon examination, she observed paraspinal
muscle spasm on the left, tender to palpation. Dr. Angeles diagnosed unspecified back pain,
muscle spasm and facet syndrome. The Board notes that she accurately described the
November 3, 2011 incident and provided findings on examination. Dr. Angeles did not provide
a firm medical diagnosis or statement on causal relation. Pain, is generally a description of a
symptom and not considered a firm medical diagnosis.13 The Board finds that Dr. Angeles failed
to provide a firm medical diagnosis of any back condition. In addition, Dr. Angeles also did not
provide any opinion on the cause of appellant’s back condition. She simply recounted the
November 3, 2011 incident as described by appellant but she did not explain how her back pain
was work related.14 The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.15 Thus, the Board finds that Dr. Angeles’s opinion is insufficient to establish
appellant’s claim.
Similarly, the reports of Drs. Dowling, Pfeffer and Hassankhani are also of limited
probative value as they provided no diagnosis, other than lumbar and thoracic myofascial pain or
an opinion on the issue of causal relationship. In a November 14, 2011 x-ray report, Dr. Pfeffer
noted no evidence of a fracture and no destructive lesions on the ribs. In a February 15, 2012
MRI scan of the thoracic spine, Dr. Hassankhani observed normal alignment of the thoracic
vertebral bodies. Neither physician provided an opinion on the cause of appellant’s back
condition. As noted, medical evidence that does not offer any opinion on the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.16 The
Board finds that Drs. Dowling’s, Pfeffer’s and Hassankhani’s reports are insufficient to establish
that appellant sustained a back condition as a result of the November 3, 2011 employment
incident.
13

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

14

See C.K., Docket No. 13-504 (issued April 25, 2013).

15

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
16

Id.

6

Appellant was also examined by Dr. Sanelli. In a May 22, 2012 report, Dr. Sanelli
related her complaints of constant thoracolumbar pain with radiation into the right lower
extremity following a November 3, 2011 work-related injury. Examination of the thoracic spine
revealed paraspinal spasm and tenderness with no spinous process or percussive tenderness.
Examination of the lumbar spine demonstrated no evidence of ecchymosis, edema, erythema or
deformity but Dr. Sanelli found paraspinal spasm and tenderness bilaterally. Straight leg raise
testing, femoral stretch and Patrick’s tests were negative. Dr. Sanelli diagnosed facet syndrome,
discogenic syndrome and lumbar and thoracic myofascial pain. In a December 7, 2012 report, he
reviewed appellant’s history, including the clinical course of treatment. Dr. Sanelli noted that a
February 15, 2012 MRI scan of the thoracic spine revealed no posterior thoracic disc herniation,
canal or foraminal narrowing. He provided examination findings similar to the May 22, 2012
report and diagnosed lumbar herniated nucleus pulposus L3-4 and L4-5, lumbar stenosis and
sciatica. Dr. Sanelli concluded that based on the history given by appellant and her clinical
examination, there was a causal relationship between the diagnosis and the injury of record. The
Board notes that while he opined that the accepted incident was causally related to appellant’s
alleged back condition, he did not provide an adequate explanation for how her back condition
was caused by the November 3, 2011 employment incident. The Board has held that a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.17 Dr. Sanelli failed to
describe the November 3, 2011 incident or address how pushing an occupied wheelchair caused
or contributed to a herniated disc condition.18 The Board finds that his opinion is of limited
probative value on the issue of causal relationship because he does not explain how the
November 3, 2011 employment incident caused appellant’s back condition.
Appellant also provided progress notes from a physical therapist. Section 8102(2) of
FECA, however, provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by State law. As physical therapists are not physicians as defined under
FECA, their medical opinions regarding diagnosis and causal relationship are of no probative
value.19
On appeal, counsel alleges that the medical evidence supported appellant’s claim that her
disabling condition was causally related to the November 3, 2011 employment incident. He
noted that a full and accurate history of the work incident was described in the June 31, 2012
report and Dr. Angeles’s April 4, 2012 report. As previously noted, however, while Dr. Lerner
accurately described the November 3, 2011 incident, she does not provide a compensable
medical diagnosis or opinion on causal relationship. Causal relationship is a medical issue that
can only be shown by reasoned medical opinion evidence that is supported by medical
rationale.20 Appellant failed to provide such sufficient medical evidence in this case. Thus, the
17

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (February 6, 2009); see also C.B.,
Docket No. 13-694 (issued May 29, 2013).
18

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001) (the Board
has held that medical reports must be based on a complete and accurate factual and medical background).
19

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

20

Supra note 9.

7

Board finds that she did not meet her burden of proof to establish that she sustained a diagnosed
back condition causally related to the November 3, 2011 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a back injury on
November 3, 2011 in the performance of duty.21
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

The Board notes that the record contains a claim for disability compensation for the period January 13 to
March 15, 2012. As OWCP has not issued a decision regarding this claim, the Board has no jurisdiction to address
appellant’s claim for disability compensation.

8

